Citation Nr: 0011286	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-00 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a 
laminectomy at L5-S1 with L4-L5 narrowing and traumatic 
degenerative changes, currently rated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served for a total of approximately 20 years 
during periods of active duty from July 1966 to June 1996. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adjudication undertaken by 
the by the Department of Veterans Affairs (hereinafter VA) 
Regional Offices in St. Louis, Missouri and St. Petersburg, 
Florida.  The certifying Regional Office is the St. 
Petersburg, Florida, Regional Office, (hereinafter RO).  
 
The issue of a total rating for compensation purposes can be 
said to have been raised by a recently submitted statement 
from the veteran's treating physician.  The issue has not 
been otherwise developed for appellate review.  To the extent 
the veteran or his representative desire consideration of 
that issue, the matter should be raised with specificity at 
the RO.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Pronounced service-connected disability due to 
intervertebral disc disease is demonstrated. 

3.  The service-connected back disability is not manifested 
by a vertebral fracture or ankylosis. 

4.  There are no extraordinary factors associated with the 
service-connected back disability productive of an unusual 
disability picture such as to render application of the 
regular schedular provisions impractical.
 
CONCLUSION OF LAW

The criteria for a 60 percent rating, but no more, for the 
service-connected back disability are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.71a, Diagnostic Codes (DC) 5285-5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
5107(a) (West 1991).  The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating for the service-connected back disability is 
"well-grounded" within the meaning of 38 U.S.C.A. 5107(a) 
(West 1991).  The Board also finds that all relevant facts 
have been properly developed, and that all evidence necessary 
for equitable resolution of the claim on appeal has been 
obtained. 

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

When rating musculoskeletal joint disabilities, such as in 
the instant case, the Board must, in addition to the 
schedular criteria, consider the application of 38 C.F.R.
§ 4.40 regarding functional loss due to joint pain on use or 
during flare-ups, and 
38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202, 203 (1995) (Under the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, pain must be considered 
capable of producing compensable disability of the joints); 
see also Quarles v. Derwinski, 3 Vet. App. 129, 139-40 (1992) 
(Board's failure to consider 38 C.F.R. § 4.30 was improper 
when that regulation had been made potentially applicable 
through assertions and issues raised in record) and 
VAOPGCPREC 36-97 (Dec. 12, 1997) (General Counsel extended 
consideration of sections 4.40 and 4.45 under DeLuca to 
disabilities rated under DC 5293).  

Additionally, with regard to assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Codes 
5003 or 5010, the General Counsel has held that the Board 
must consider whether an increased schedular or separate 
rating may be in order pursuant to 38 C.F.R. § 4.59 on the 
basis of painful motion "with joint or periarticular 
pathology."  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  
In this opinion, the General Counsel held that the Board's 
consideration of 38 C.F.R. §§  4.40, 4.45 and 4.59 depended 
on whether the musculoskeletal disability was rated under a 
specific diagnostic code that did not involve limitation of 
motion and where another diagnostic code based on limitation 
of motion was potentially applicable to the particular 
disability under consideration.  Id.  However, the General 
Counsel cautioned that the applicability of a separate or 
multiple rating for a musculoskeletal disability was subject 
to the limitations of 38 C.F.R. § 4.14, which prohibits "the 
evaluation of the same manifestation [of a disability] under 
different diagnoses."  Id.

While the pertinent clinical history associated with service-
connected back disability will be considered by the Board, 
the primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Id. at 58.  In addition, 
the appeal at issue stems from the grant of service 
connection and the assignment of the initial rating.  As such 
the holding in Fenderson v. West, 12 Vet. App. 119 (1999), is 
for application.  As the RO review indicates that all 
pertinent evidence was considered for the appeal period, the 
Board can proceed without prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  Slight limitation of lumbar 
motion warrants a 10 percent disability rating.  
38 C.F.R. § 4.71a, DC 5292.  Moderate limitation of lumbar 
motion warrants a 20 percent disability rating.  Id.  Severe 
limitation of lumbar motion warrants a 40 percent disability 
rating.  Id.  The highest assignable rating for limitation of 
lumbar motion is 40 percent.  Id. 

Moderate intervertebral disc syndrome with recurring attacks 
warrants a 20 percent rating.  38 C.F.R. § 4. 71a, DC 5293.  
Severe degree of disability due to intervertebral disc 
syndrome with recurring attacks and intermittent relief 
warrants a 40 percent evaluation.  Id.  Disability manifested 
by symptoms of "pronounced" intervertebral disc syndrome, 
such as persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, warrants a 60 percent evaluation.  Id.  
The highest assignable rating for intervertebral disc 
syndrome is 60 percent.  Id. 

Lumbosacral strain manifested by muscle spasm on extreme 
forward bending or the loss of lateral spine motion warrants 
a 20 percent disability rating.  38 C.F.R.
§ 4.71a, DC 5295.  Lumbosacral strain will be evaluated 40 
percent disabling where severe; with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Id.  The 
highest assignable rating for lumbosacral strain is 40 
percent.  Id. 

The criteria for rating spinal disabilities codified at 
38 C.F.R. § 4.71a, DC 5285-5295 provide for a rating in 
excess of 60 percent if there are residuals of a fracture to 
the vertebra that include cord involvement or that require 
the veteran to be bedridden or wear long leg braces (DC 
5285); or if there is unfavorable ankylosis (DC 5286).  With 
respect to DC 5285, cases that fall outside the criteria 
cited under this diagnostic code are rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of the vertebral body.

Briefly summarizing the pertinent procedural and clinical 
history, service connection for residuals of a laminectomy at 
the L5-S1 level with traumatic degenerative changers was 
granted by a January 1997 rating decision.  A 10 percent 
rating was assigned under DC 5293.  Pertinent evidence at 
that time included the service medical records reflecting 
treatment for a back disability throughout service, to 
include a laminectomy and surgery to remove a disc fragment.  
Also of record were reports from an August 1996 VA 
examination which showed limitation of lumbar motion and a 
negative neurological examination.  An X-ray of the lumbar 
spine showed moderate narrowing of L4-L5 and severe narrowing 
of the L5-S1 vertebral interspace.  Also shown by X-ray was 
diffuse sclerosis of the osseous articular surfaces 
compatible with degenerative intervertebral disc disease.  

The disability rating for the veteran's back disability was 
increased to 20 percent under DC 5293 by a February 1998 
rating decision.  Disc space narrowing at L4-L5 was added to 
the service-connected disability after being demonstrated by 
an October 1997 myelogram.  Additional records reviewed by 
the RO at that time included clinical reports dated in 1996 
demonstrating treatment of back pain radiating to the lower 
extremity with epidural steroid injections. 

Following a decompression and fusion of L4-S1 in May 1998 at 
a VA medical facility, a temporary 100 percent convalescent 
rating under the provisions of 38 C.F.R. § 4.30 was granted 
by a January 1999 rating decision.  The 20 percent rating was 
continued thereafter and has been confirmed until the present 
time.  

Reports from a July 1999 VA examination show the veteran 
complaining about back pain that radiates to his left leg and 
foot.  He also described numbness and tingling primarily in 
the left foot.  Upon physical examination, the veteran was 
shown to walk stiffly.  The surgical scars in the back were 
said to be well-healed.  No spasms were noted, but there was 
generalized tenderness to palpation over the lower back 
region, primarily on the left.  Range of motion testing 
showed 60 degrees of flexion, and 20 degrees of extension and 
right and left lateral bending.  Discomfort was elicited with 
all ranges of motion.  Strength in the right lower extremity 
was normal, but weakness of dorsiflexion (4/5) of the left 
foot and ankle was shown.  Plantar flexion was within normal 
limits, and reflexes were intact at the knees and right 
ankle.  Sensation was intact in both lower extremities, but 
the left ankle jerk was absent.  The straight leg raising 
testing was positive bilaterally for back pain.  The examiner 
considered the holding in DeLuca, commenting that 
"[c]ertainly, pain could further limit functional ability 
during flare-ups or with increased use as noted, although it 
is not feasible to attempt to express any of this in terms of 
additional limitation of motion as these matters cannot be 
determined with any degree of medical certainty."

Clinical reports dated in February 2000 from a Thomas J. 
Mansoni, M.D, reflected, in pertinent part, "significant 
lumbosacral paraspinous muscle spasms, left greater than 
right."  The sensory examination revealed significant 
decreased sensation to light touch and pin prick in the left 
S1 distribution.  Deep tendon reflexes were absent in the 
left ankle.  Straight leg raising testing revealed "10/10" 
pain radiating down the entire left lower extremity.  The 
veteran walked with a markedly antalgic, slow and short-
strided gait favoring the left leg.  Radiographic testing 
revealed a possible soft tissue mass that seemed to be 
compressing the nerve.  It was indicated that because the 
veteran's back symptoms were "completely unresponsive to 
conservative measures," surgical exploration of the left S1 
nerve was warranted.  

Dr. Mansoni noted in summary that given the veteran's 
"significant" back disability, with multiple back surgeries 
and ongoing severe back and left lower extremity pain, the VA 
"should strongly reconsider the amount of disability given" 
to the veteran.  He stated that his back problems and pain 
may be ongoing for the rest of the veteran's life and "may 
preclude any gainful employment because of the nature of the 
disease process and pain."  He noted that due to the 
multiple operations on the veteran's back, "there may be 
damage to nerves that are irreparable and may continue to 
cause the patient problems and difficulties throughout the 
remainder of his life."  

Applying the pertinent legal criteria to the facts summarized 
above, given the most recent clinical evidence demonstrating 
severe back pain, an absent left ankle jerk, severely 
diminished sensation in the lower extremities, the continuing 
need for surgery and "significant" lumbosacral paraspinous 
muscle spasms, the Board concludes that the criteria for a 60 
percent rating under DC 5293 for "pronounced" 
intervertebral disc syndrome are met.  Also considered in 
making this determination was the recent evidence of severe 
(10/10) pain in the left lower extremity and the principles 
with regard to pain enumerated in DeLuca.  

As noted above, the highest assignable rating for 
intervertebral disc disease under DC 5293 is 60 percent.  
With regard to a rating in excess of 60 percent under another 
diagnostic code, the service-connected back disability does 
not include residuals of a vertebral fracture or ankylosis.  
Therefore, ratings in excess of 60 percent are not warranted 
under DC 5285 or DC 5286, which are the only diagnostic codes 
pertaining to the rating of disability of the spine codified 
at DC 5285-5295 that provide for a schedular rating in excess 
of 60 percent.    

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that while the veteran's back disability has 
necessitated several surgeries, including that discussed in 
February 2000, these surgeries have not been accompanied by 
extensive periods of hospitalization.  In addition, while Dr. 
Mansoni referred to the possibility of the veteran's back 
disability may preclude employment, the evidence does not at 
this time support a finding that there is such marked 
interference with employment due to the veteran's back 
disability that a rating in excess of 60 percent would be 
warranted under the provisions of 38 C.F.R. § 3.321(b)(1).  
Thus, as the "negative" evidence outweighs the "positive" 
evidence, a rating in excess of 60 percent for the veteran's 
service-connected back disability cannot be assigned.  
Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to a 60 percent rating for residuals of a 
laminectomy at L5-S1 with L4-L5 narrowing and traumatic 
degenerative changes is granted, subject to regulations 
governing the payment of monetary awards. 

Entitlement to a rating in excess of 60 percent for residuals 
of a laminectomy at L5-S1 with L4-L5 narrowing and traumatic 
degenerative changes is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

